court in the first instance. 1      NRS 34.724(2)(b); NRS 34.738(1).

                Accordingly, we

                           ORDER the petition DENIED.




                                                                            J.



                                                                            J.
                                                 Douglas


                                                                            J.
                                                 Saitta


                cc: Herminio Ramirez-Lopez
                     Attorney General/Carson City




                      'We express no opinion as to whether petitioner could meet the
                procedural requirements of NRS chapter 34.




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A


                           Fiktia